Citation Nr: 0624505	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral soleus 
equinus, with secondary cavus foot and osteoarthritis of the 
great toe.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1973 through May 
1974.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran initially requested a 
hearing before a veterans law judge (VLJ), but withdrew his 
request for a hearing by a letter dated April 2005 prior to 
being scheduled for a hearing.


FINDINGS OF FACT

The veteran's for bilateral soleus equinus, with secondary 
cavus foot and osteoarthritis of the great toe was not 
incurred in, or related to any incidence of service.


CONCLUSION OF LAW

Bilateral soleus equinus, with secondary cavus foot and 
osteoarthritis of the great toe was not incurred in or 
related to any incidence of service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in September 2004 that 
provided the notice required under the VCAA and the 
implementing regulation.  The RO notified the veteran of its 
duty to assist him in obtaining pertinent evidence and 
medical records to support his claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

The Board notes that the veteran's service medical records, 
as well as his private medical records have been obtained.  
The veteran has not identified any other outstanding evidence 
and the Board is similarly unaware of any such evidence.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA.

Thus, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and assistance, and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


History and Analysis

The veteran contends that his foot disability began during 
active service and that upon separation from service, the 
examining physician did not examine his feet after the 
veteran reported foot trouble.

Review of the service medical records reveal no complaints 
of, or treatment for a foot disability.  On entrance into 
active duty, the entrance examination noted normal feet.  See 
Entrance examination dated March 1973.  On separation, the 
veteran reported a history of foot trouble.  However, the 
examining physician clarified the report of foot trouble, 
stating that the veteran had an occasional rash with mild 
burning sensation on bottom of both feet.  See Report of 
medical history dated April 1974.  The veteran's separation 
examination noted normal feet.  See Report of medical 
examination dated April 1974.  Furthermore, there is no 
evidence that the veteran had any complaints of, or sought 
treatment for a foot disability until several years after his 
service discharge.

The veteran submitted treatment reports from private 
physicians in support of his claim, which can be summarized 
as follows.  The medical records show complaints of, and 
treatment for, foot pain, and diagnoses of a foot disability.  
Medical records from Dr. R. G., show complaints of pain on 
the dorsal and plantar aspects of the veteran's right foot, 
extending to the ankle, and pain on the ball of his left 
foot.  Dr. R.G., provided a diagnosis of plantar fasciitis 
and gave the veteran orthotic devices to assist him with his 
disability.  A treatment record, dated May 2000, also noted 
that the veteran gave a history of the onset of pain being 
three months prior to his May 2000 evaluation.  Treatment 
records from Dr. J.W.B., show pain in the metatarsal region 
bilaterally, with the right worse than left and provided a 
diagnosis of gastroc soleus equinus, bilateral, varus heel 
causing secondary cavus foot, osteoarthritis first MTP, and 
metatarsalgia secondary to equinus and cavus foot deformity.  
See Treatment record dated May 2002.

While the veteran clearly has a current foot disability, 
there is no indication that the veteran's current disability 
is the result of any incident of service.  There is no 
objective medical evidence showing that the veteran 
complained of, or was treated for, any foot disability during 
service.  While the veteran did report foot trouble upon 
separation, the examiner clarified this statement by noting 
the veteran had an occasional rash on the bottom of his feet.  
Furthermore, the veteran's foot disability was first 
documented in May 2000, with a history of onset of pain being 
only three months prior to that date, and nearly 25 years 
after the veteran's discharge from service.   

Thus, the evidence does not show that the veteran's bilateral 
soleus equinus, with secondary cavus foot and osteoarthritis 
of the great toe is related to, or incurred in service.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for bilateral soleus equinus, with 
secondary cavus foot and osteoarthritis of the great toe, is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


